DETAILED ACTION
Claims 21-42 have been examined and are pending.
Claims 1-20 were canceled by preliminary amendment.
Claims 41-42 are new.
Applicant’s prior-art arguments are respectfully found to be not persuasive; and new Claim 42 requires a new ground of rejection. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment filed 6/2/2021, with respect to the objection to Claim 38 have been fully considered and are persuasive.  The objection to Claim 38 has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 6/2/2021, with respect to the rejection of Claim 21-40 under 35 U.S.C. 103 have been fully considered but are not persuasive.  The rejection of Claim 21-40 under 35 U.S.C. 103 has been maintained. 
Applicant alleges that the cited references fail to disclose the slicing window and connection map. Examiner respectfully disagrees. 
As to the “slicing windows”, Applicant’s specification is devoid of an explicit definition of a “slicing window”, but does equate a slicing window to a “workflow partition” in ¶ [0052] of the originally-filed specification. Eksten et al. disclose the workflow partition as previously cited in the Office action mailed 2/2/2021. Specifically, Eksten et al. disclose the partitioning module which partitions {workflow description} the graph {source} into subgraphs {slicing windows} based on processing requirements of disparate platforms; and allocates the subgraph to each {first, second, etc.} platform accordingly - ¶ [0185]. The preceding paragraph ¶ [0184] provides context to this operation: “The partitioning module 33 is operable to identify processing requirements for a graph. The partitioning module 33 checks the properties of components used to construct the application to determine the processing requirements. As noted, the properties of components are propagated to the highest level container so that the processing requirements may be identified by partitioning module 33. The partitioning module 33 identifies processing requirements in order to determine an optimal way to partition the application into discrete stand-alone subgraphs
As to the connection map, Eksten’s ¶ [0185] recites “The partitioning module 33 may redistribute the same application in different ways depending on the hardware resources of the available platforms at a given instance. For example, a user may run the application on a work computer and may also run the same application subsequently on a tablet at home, and on a smartphone on the go. Partitioning module 33 is operable to partition the application differently in each scenario, as the smartphone may have fewer local resources than the work computer, for example.” Clearly the partitioning module not only divides the tasks into subtasks and distributes them, but also manages rejoining the workflow once the subtasks are completed, as supported in the following paragraph ¶ [0186] which recites: “The partitioning modules 33 is operable to partition the graph 28 into two or more subgraphs based on the processing requirements of the graph 28 and the available processing capabilities of the available platforms. The partitioning modules 33 is operable to identify processing requirements for each subgraph, allocate each subgraph to one of the available platforms based on the processing requirements of the subgraph and the available processing capabilities of the allocated platform, and distribute each subgraph to the allocated platform. The partitioning modules 33 is operable to handle interprocess communications across the allocated platforms and between the two or more subgraphs to reconcile the lifecycle of the graph, and synchronize the subgraphs to reconcile the data flow of the graph.” The synchronization cannot happen but for the partitioning module keeping track of where the subgraphs were sent, and cannot synchronize afterwards without knowing the connections for which the subgraphs were sent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-41 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-supplied prior-art reference US 2014/0068560 A1 (Eksten et al.), in view of US 2019/0028691 A1 (Hinds et al.).

As to Claims 21, 31 and 40, Eksten et al. disclose a method; a network apparatus; and a non-transitory computer-readable medium, respectively, for provisioning media content to one or more media sinks, the method comprising: 
distributing a first plurality of tasks for processing first media content among at least a first slicing window and a second slicing window based on a connection map included in a workflow description from a source, the first slicing window including at least one first task from among the first plurality of tasks and the second slicing window including at least one second task from among the first plurality of tasks (Eksten et al. disclose the partitioning module which partitions {workflow description} the graph {source} into subgraphs {slicing windows} based on processing requirements of disparate platforms; and allocates the subgraph to each {first, second, etc.} platform accordingly - ¶¶ [0185-0186]); and 
provisioning the first media content to at least a first of the one or more media sinks by 
deploying the at least one first task to one or more first media processing entities (Eksten et al. disclose the partitioning module which partitions {workflow description} the graph {source} into subgraphs {slicing windows} based on processing requirements of disparate platforms; and allocates the subgraph to each {first, second, etc.} platform accordingly - ¶ [0185]), and 
deploying the at least one second task to one or more of the first media processing entities (Eksten et al. disclose the partitioning module which partitions {workflow description} the graph {source} into subgraphs {slicing windows} based on processing requirements of disparate platforms; and allocates the subgraph to each {first, second, etc.} platform accordingly - ¶ [0185]) in response to receiving an indication that the at least one first task has been deployed successfully (Eksten et al. disclose records of successful execution used for planning future executions - ¶¶ [0263-0264]. Furthermore, checking the success of each process is a normal practice in the field). 
Eksten et al. disclose the media source at ¶ [0049], but do not expressly disclose the media source as a network based media processing (NBMP) source. However, Hinds et al. disclose
a network based media processing (NBMP) source (Hinds et al. disclose NBMP - ¶ [0018]).
It would have been obvious to one of ordinary skill in the art to combine a network based media processing (NBMP) source, taught by Hinds et al., with a media source, taught by Eksten et al., in order to provide high-level content delivery to users (Hinds et al. - ¶ [0007]).

As to Claims 22 and 32, the combination of Eksten et al. and Hinds et al. discloses the method of claim 21; and the network apparatus of claim 31, respectively, wherein 
the connection map includes a flow control parameter indicating whether a respective pair of tasks among the first plurality of tasks must be included in a same slicing window (Eksten et al. recite at ¶ [0022]: “handling interprocess communications across the allocated platforms and between the two or more subgraphs to reconcile the lifecycle of the graph; and synchronizing the subgraphs to reconcile the data flow of the graph”); and 
the distributing distributes the respective pair of tasks based on the flow control parameter (Eksten et al. recite at ¶ [0022]: “handling interprocess communications across the allocated platforms and between the two or more subgraphs to reconcile the lifecycle of the graph; and synchronizing the subgraphs to reconcile the data flow of the graph”). 

As to Claims 23 and 33, the combination of Eksten et al. and Hinds et al. discloses the method of claim 22; and the network apparatus of claim 32, respectively, 
wherein the flow control parameter is a breakable parameter (Eksten et al. recite at ¶ [0022]: “handling interprocess communications across the allocated platforms and between the two or more subgraphs to reconcile the lifecycle of the graph; and synchronizing the subgraphs to reconcile the data flow of the graph”. The act of separating the graphs and rejoining them dictates a break in execution into two different platforms). 

As to Claims 24 and 34, the combination of Eksten et al. and Hinds et al. discloses the method of claim 23; and the network apparatus of claim 33, respectively, 
wherein the flow control parameter for the respective pair of tasks further includes a shareable parameter indicating whether the respective pair of tasks must be deployed at a same media processing entity (Eksten et al. - ¶ [0121]). 

As to Claims 25 and 35, the combination of Eksten et al. and Hinds et al. discloses the method of claim 21; and the network apparatus of claim 31, respectively, 
wherein the workflow description includes an execution mode parameter indicating an execution mode for processing the first plurality of tasks (Eksten et al. recite at ¶ [0022]: “handling interprocess communications across the allocated platforms and between the two or more subgraphs to reconcile the lifecycle of the graph; and synchronizing the subgraphs to reconcile the data flow of the graph”. The act of separating the graphs and rejoining them requires direction {parameter} on when to execute and rejoin). 

As to Claims 26 and 36, the combination of Eksten et al. and Hinds et al. discloses the method of claim 25; and the network apparatus of claim 35, respectively, 
wherein the execution mode is one of a streaming execution mode and a stepping execution mode (Eksten et al. - ¶ [0049]). 

As to Claims 27 and 37, the combination of Eksten et al. and Hinds et al. discloses the method of claim 21; and the network apparatus of claim 31, respectively, wherein the provisioning further comprises: 
scheduling the at least one first task and the at least one second task for deployment to one or more of the first media processing entities prior to deploying the at least one first task and prior to deploying the at least one second task (Eksten et al. disclose the creation and execution of workflows - ¶¶ [0051-0052, 0057-0058, 0060, 0080, 0095-0097, 0142, 0164]). 

As to Claim 28, the combination of Eksten et al. and Hinds et al. discloses the method of claim 21, 
wherein the first plurality of tasks form a workflow including at least two connected tasks (Eksten et al. - ¶¶ [0051-0052, 0057-0058, 0060, 0080, 0095-0097, 0142, 0164]). 

As to Claims 29 and 38, the combination of Eksten et al. and Hinds et al. discloses the method of claim 21; and the network apparatus of claim 31, respectively, further comprising: 
distributing a second plurality of tasks for processing second media content among at least the first slicing window and the second slicing window, the first slicing window including at least one third task from among the second plurality of tasks and the second slicing window including at least one fourth task from among the second plurality of tasks (Eksten et al. disclose the partitioning module which partitions {workflow description} the graph {source} into subgraphs {slicing windows} based on processing requirements of disparate platforms; and allocates the subgraph to each {first, second, etc.} platform accordingly - ¶ [0185]. Eksten also disclose that a plurality of tasks are executed using the same techniques as cited above, including but not limited to voting applications, which one of ordinary skill would have recognized requires splitting the task into sub-tasks and merging the results to arrive at the overall outcome - ¶¶ [0048-0051]); and 
provisioning the second media content to at least a second of the one or more media sinks by 
deploying the at least one third task to one or more second media processing entities (Eksten et al. disclose the partitioning module which partitions {workflow description} the graph {source} into subgraphs {slicing windows} based on processing requirements of disparate platforms; and allocates the subgraph to each {first, second, third, fourth, etc.} platform accordingly - ¶ [0185]), and 
deploying the at least one fourth task to one or more of the second media processing entities (Eksten et al. disclose the partitioning module which partitions {workflow description} the graph {source} into subgraphs {slicing windows} based on processing requirements of disparate platforms; and allocates the subgraph to each {first, second, third, fourth, etc.} platform accordingly - ¶ [0185]) in response to receiving an indication that the at least one first task has been deployed successfully (Eksten et al. disclose records of successful execution used for planning future executions - ¶¶ [0263-0264]. Furthermore, checking the success of each process is a normal practice in the field). 

As to Claims 30 and 39, the combination of Eksten et al. and Hinds et al. discloses the method of claim 29; and the network apparatus of claim 38, respectively, wherein 
the first plurality of tasks form a first workflow (Eksten et al. - ¶¶ [0051-0052, 0057-0058, 0060, 0080, 0095-0097, 0142, 0164]); 
the second plurality of tasks form a second workflow (Eksten et al. - ¶¶ [0051-0052, 0057-0058, 0060, 0080, 0095-0097, 0142, 0164]); and 
the first workflow and the second workflow are executed collaboratively and synchronized according to the first slicing window and the second slicing window (Eksten et al. - ¶¶ [0051-0052, 0057-0058, 0060, 0080, 0095-0097, 0142, 0164]). 

As to Claim 41, the combination of Eksten et al. and Hinds et al. discloses the method of claim 21, wherein the deploying the at least one second task to one or more of the first media processing entities comprises: 
deploying the at least one second task to the one or more of the first media processing entities in response to receiving an indication that all tasks included in the first slicing window have been deployed and executed successfully (Eksten et al. disclose records of successful execution used for planning future executions - ¶¶ [0263-0264]. Furthermore, checking the success of each process is a normal practice in the field).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eksten et al. and Hinds et al. as cited above, and further in view of US 2015/0244558 A1 (Tully et al.).

As to Claim 42, the combination of Eksten et al. and Hinds et al. discloses the method of claim 21, 
wherein the workflow description describes information enabling a corresponding workflow (Eksten et al. at ¶ [0184] recites: “The partitioning module 33 is operable to identify processing requirements for a graph. The partitioning module 33 checks the properties of components used to construct the application to determine the processing requirements. As noted, the properties of components are propagated to the highest level container so that the processing requirements may be identified by partitioning module 33. The partitioning module 33 identifies processing requirements in order to determine an optimal way to partition the application into discrete stand-alone subgraphs. The processing requirements may include security, operating system, hardware resources, architectures, processing time, time constraints, dependencies, etc.”), and 
the connection map describes connection of the corresponding workflow (Eksten’s ¶ [0185] recites “The partitioning module 33 may redistribute the same application in different ways depending on the hardware resources of the available platforms at a given instance. For example, a user may run the application on a work computer and may also run the same application subsequently on a tablet at home, and on a smartphone on the go. Partitioning module 33 is operable to partition the application differently in each scenario, as the smartphone may have fewer local resources than the work computer, for example.” Clearly the partitioning module not only divides the tasks into subtasks and distributes them, but also manages rejoining the workflow once the subtasks are completed, as supported in the following paragraph ¶ [0186] which recites: “The partitioning modules 33 is operable to partition the graph 28 into two or more subgraphs based on the processing requirements of the graph 28 and the available processing capabilities of the available platforms. The partitioning modules 33 is operable to identify processing requirements for each subgraph, allocate each subgraph to one of the available platforms based on the processing requirements of the subgraph and the available processing capabilities of the allocated platform, and distribute each subgraph to the allocated platform. The partitioning modules 33 is operable to handle interprocess communications across the allocated platforms and between the two or more subgraphs to reconcile the lifecycle of the graph, and synchronize the subgraphs to reconcile the data flow of the graph.” The synchronization cannot happen but for the partitioning module keeping track of where the subgraphs were sent, and cannot synchronize afterwards without knowing the connections for which the subgraphs were sent.).
The combination of Eksten et al. and Hinds et al. is silent on workflow displayed as connection edges of a directed acyclic graph (DAG). However, Tully et al. disclose
workflow displayed as connection edges of a directed acyclic graph (DAG) (Tully et al. disclose the DAG used in conjunction with workflow broken into flowets - Abstract)
It would have been obvious to one of ordinary skill in the art to combine workflow displayed as connection edges of a directed acyclic graph (DAG), taught by Tully et al., with the connection map, taught by the combination of Eksten et al. and Hinds et al., as a workflow organization tool (Tully et al. - ¶ [0027]).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456